DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

First Action Interview Pilot Program
Applicant’s response filed 5/20/2020 complied with one of the timing requirements of the first action interview pilot program, in that the pre-interview communication was mailed 4/20/2020.  However, other requirements appear not to have been properly met.
In an interview that took place on 1/13/2021, Applicant supplied a slide from a PowerPoint presentation on the enhanced first action interview program, subtitled “Main Process”.  The slide indicates, in particular, “Applicant has 30 days to respond with add’l 30 days extension by request to file Form PTOL-413A Via EFS Web”, following Applicant’s receipt of the pre-interview communication.  The Office never received Form PTOL-413A from Applicant, thus the process flowchart broke at that point, leading, it is believed, to erroneous removal of the case from the examiner’s docket for a period of time, and mischaracterization of the status of this case in the PALM patent application tracking system. 
Moreover, in Applicant’s response filed 5/20/2020, Applicant requested an interview on a contingent basis.  This not proper, as it requires the examiner to undertake a search for allowability, and if prior art is found, or Applicant’s arguments are deemed unpersuasive, then, and only then, to schedule an interview.  
Initially, upon consultation with another primary examiner, the examiner was advised that the interview should be granted.  However, subsequent to the interview, and upon consultation with a supervisory primary examiner, the examiner was advised that the interview request, being contingent, had been impropoer and the interview should not have been granted.
Nonetheless, in the interest of expediting prosecution of this application and to provide Applicant with an opportunity to respond, it was deemed that the instant office action be nonfinal rather than final. 

Response to Amendment
Applicant’s amendment and remarks filed on 5/20/2020 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1 and 10 have been amended. 
The objection to the drawings has been withdrawn, except as set forth below.
The objections to the specification have been withdrawn, except as set forth below. 
The rejection of claim 10 under 35 U.S.C. 112(b) has been withdrawn. 
Response to Arguments
Applicant's arguments filed 5/20/2020 have been fully considered but they are not persuasive. 
Applicant argues against Popovich for a limitation for which Popovich was not applied.  In addition, Plotkin’s microlens array is arguably a waveguide array.  Applicant’s arguments with respect to the rejections of claims 10 and 17 based on Plotkin in view of Popovich merely refer to Applicant’s remarks with regard to the rejection of claim 1 under 35 U.S.C. § 103.  Applicant’s remarks with regard to the rejections of the dependent claims under 35 U.S.C. § 103 are unpersuasive, as they merely assert that the applied additional prior art references do not support the § 103 rejections of the independent claims. 

With regard to the rejection of claims 10-20 under 35 U,S,C, 112(a), Applicant describes paragraph [0133] of the specification as “a portion of the Specification that describes and enables a vehicle controller configured to control operation of an autonomous vehicle or controlling operation of an autonomous vehicle,” and includes the paragraph in the Remarks of 5/20/2020, emphasizing, in particular, the excerpt “the processing system 250 of the LIDAR system is communicatively coupled with the on-board processor 314 or the processing system 250 of the LIDAR is used to perform the operations of the on board processor 314 so that the vehicle control module 272 causes the processing system 250 to transmit one or more signals to the steering or braking system of the vehicle to control the direction and speed of the vehicle”. 
First, the portion “so that the vehicle control module 272 causes the processing system 250 to transmit one or more signals to the steering or braking system of the vehicle to control the direction and speed of the vehicle” appears to be a mere statement of desired outcome, and not a disclosure sufficient to provide enablement.  
Second, Applicant has merely alluded to the excerpted section as a portion that allegedly provides enablement, without providing any argument, further elaboration, or any extrinsic evidence that the excerpted portion of the specification in fact does provide adequate enablement.  It thus appears to be, at best, merely conclusory (to the extent Applicant’s remarks with regard to the 112(a) rejection can be considered argument). 
Third, MPEP 2164.06(a) provides several accounts of judicial decisions that similarly find that enablement was not satisfied, and the cited cases can be considered to indicate judicial (and Board) opinion regarding analogous enablement issues:  

2164.06(a) Examples of Enablement Issues-Missing Information 
It is common that doubt arises about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why the missing information is needed to provide enablement. 
I. ELECTRICAL AND MECHANICAL DEVICESOR PROCESSES 
For example, a disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976). There was no indication in the specification as to whether the parts represented by boxes were “off the shelf” or must be specifically constructed or modified for applicant’s system. Also there were no details in the specification of how the parts should be interconnected, timed and controlled so as to obtain the specific operations desired by the applicant. In In re Donohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977), the lack of enablement was caused by lack of information in the specification about a single block labelled “LOGIC” in the drawings. See also Union Pacific Resources Co. v.Chesapeake Energy Corp., 236 F.3d 684, 57 USPQ2d 1293 (Fed. Cir. 2001) (Claims directed to a method of determining the location of a horizontal borehole in the earth failed to comply with enablement requirement of 35 U.S.C. 112 because certain computer programming details used to perform claimed method were not disclosed in the specification, and the record showed that a person of skill in art would not understand how to “compare” or “rescale” data as recited in the claims in order to perform the claimed method.).
 ‘ ‘ ‘ ‘ ‘ 
An adequate disclosure of a device may require details of how complex components are constructed and perform the desired function. The claim before the court in In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974) was directed to a system which comprised several component parts (e.g., computer, timing and control mechanism, A/D converter, etc.) only by generic name and overall ultimate function. The court concluded that there was not an enabling disclosure because the specification did not describe how “complex elements known to perform broadly recited functions in different systems would be adaptable for use in Appellant’s particular system with only a reasonable amount of experimentation” and that “an unreasonable amount of work would be required to arrive at the detailed relationships appellant says that he has solved.” 500 F.2d at 566, 182 USPQ at 302. 

Finally, consideration of the factors cited in In re Wands provide sufficient ground to support the finding of non-enablement set forth in the previous Office Action, as discussed below. 

Drawings
The drawings are objected to because in FIG. 4F, the abbreviation for microsecond used in the drawing uses an uppercase ‘S’ (i.e., “                                
                                    μ
                                
                            S”) instead of the correct abbreviation “                                
                                    μ
                                
                            s”; this occurs in six locations in the drawing: 1.3                                
                                    μ
                                
                            S and 4.9                                
                                    μ
                                
                            S (near top of drawing), 3.6                                
                                    μ
                                
                            S, 1,3                                
                                    μ
                                
                            S, and 3.6                                
                                    μ
                                
                            S (near mid-drawing), and 3.6                                
                                    μ
                                
                            S (near bottom of drawing, in a white font against a greyscale background).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
It remains unclear how FIG. 2C is a point cloud; it appears to be a line drawing of some sort, with no discernable pixels except as used in its 300 dpi PDF rendering.  However, since FIG. 2C is described as “an image that illustrates an example speed point cloud …” (paragraph [0023]), it is not considered to be misdescriptive. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0079], line 9: “collimating optic 219” appears twice on this line, instead of “collimating optic 229” 
Paragraph [0079], line 15: “collimating optics” appears instead of “collimating optic” 
Paragraph [0079], line 21: “principal” appears instead of “principle”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
In the instant case, as to factor (A), the claimed features “a vehicle controller configured to control operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams (claim 10) and “controlling operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams” (claim 17)  merely recite the claimed “controller” or “controlling” using functional language, without reciting (or disclosing in the specification) specific structure, specific instructions, or specific functions to accomplish the controlling.  As to factor (B), the “controlling operation of a vehicle” aspect is merely recited in terms of steering and braking, and no discussion of, as just one example, recognition of a person or obstacle in a point cloud along with further processing as to vehicle position direction, and velocity and the person’s or obstacle’s position, direction, and velocity.  For example, are off-the-shelf PID controllers or other ASICs or FPGAs (properly programmed) available that can perform the needed functions?  This is not addressed anywhere in the specification.  As to factor (C), while there are some self-driving vehicles that have been deployed on a limited basis in some localities, it is by no means certain that safety and other control issues have been adequately addressed; note that there has been no widespread deployment of such vehicles. 
As to factor (D), the level of skill of one of ordinary skill in the art is comparable to one with a graduate degree in, perhaps, vehicle dynamics, but far more likely in LIDAR technology.  It cannot be considered that the level of predictability in this art is known.  Software or firmware would have to be an inherent part of an autonomous vehicle guidance solution based on LIDAR, and software and firmware are notoriously prone to defects in coding, leading to vehicle recalls.  As to factor (F), the direction provided in the specification is scant in terms of details of a vehicle controller and the controlling operations, other than brief mention of “braking” and “steering”.  As to factor (G), while, as mentioned above, there has been limited deployment of self-driving vehicles, it does not appear that there would be specific working examples for the controller and/or controlling claimed by the inventor.  Finally, as to factor (H), it would appear that better elaboration of connections between the controller and other aspects of the claimed system would be required, as well as sufficient elaboration of the software, firmware, and hardware running the software/firmware to enable operation of the invention as claimed without undue experimentation to, for example, gather detailed software requirements and code and test the planned, required software (or firmware)  Thus, on balance, the Wands factors support a finding of nonenablement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin et al. (US 9,348,137) in view of Popovich et al. (US 2018/0003805). 
As to claim 1, Plotkin teaches an apparatus for operation with an autonomous vehicle (FIGS. 1A, 1B; the limitation “for operation with an autonomous vehicle appears only in the preamble, and is not tied to a limitation in the body of the claim, and moreover appears to be a mere statement of intended use, thus having no patentable weight), comprising: 
an array comprising a plurality of waveguides, the array configured to generate a plurality of beams in a first plane, each beam of the plurality of beams transmitted from a respective waveguide of the array (FIG. 1A, reference number 120; col. 7, lines 35-86; col. 8, line 14 to col. 9, line 10, note that the microlens array can be regarded as acting as a waveguide array); 
a collimator configured to receive the plurality of beams from the array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B, discussing optical scanning apparatus 100 further comprises an adjustable collimator 130 that receives the beams 102 and transmits the received optical beams 102 to a polygon scanner 142); and 
a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, wherein the second plane is different than the first plane (a polygon scanner configured to adjust a direction of the fan in a second plane that is different than the first plane (col. 18, lines 11-31, discussing surfaces of the rotating polygon 142 are mirrored to reflect the optical beams 102 incident on the polygon surfaces. As an angle of incidence of optical beams 102 on the rotating mirrored polygon 142 changes due to the rotation, a reflection angle of the optical beams 102 similarly changes according to the law of reflection. The changing incidence and reflection angles scan the optical beams 102 and also the illumination spots 106 produced by the optical beams 102 across the scanning surface 104 in the in-scan direction; see FIG. 1B, illustrating the beams 102 from the laser emitter 110 are emitted in a vertical plane and the output of the rotating polygon changes the beams to fan in planes from 102a to 102b). 
However, Plotkin does not explicitly teach that the apparatus is a light detection and ranging (LIDAR) apparatus, and that the array is a waveguide array (although, as mentioned above, Plotkin teaches an array of lenses that act in the capacity of waveguides).  Popovich teaches a holographic waveguide LIDAR system containing means for diffracting a scanned laser beam into predefined angular ranges (Abstract, paragraph [0056]) and teaches using waveguides (paragraph [0056], FIG. 8, discussing a LIDAR apparatus wherein the transmitter and receiver components are integrated in one waveguide. The LIDAR 100 comprises a waveguide 101, a pulsed laser 102 emitted a beam 1240, a beam expansion/collimator lens system 103 providing the beam 1241, a beam scanner 104 producing the scanned beam represented by 1242), and therefore suggests that the apparatus is a light detection and ranging (LIDAR) apparatus, and that the array is a waveguide array.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an apparatus for operation with an autonomous vehicle, comprising: an array comprising a plurality of waveguides, the array configured to generate a plurality of beams in a first plane, each beam of the plurality of beams transmitted from a respective waveguide of the array; a collimator configured to receive the plurality of beams from the array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread; and a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, wherein the second plane is different than the first plane as taught by Plotkin, in combination with the apparatus being a light detection and ranging (LIDAR) apparatus, and the array being a waveguide array as suggested by Popovich, since such combination enables collision avoidance for cars and robot vehicles. 
As to claim 2, Plotkin teaches that the collimator is configured to shape the plurality of beams into a fan of the plurality of collimated beams (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B). 
As to claim 3, Plotkin further teaches that the collimator is configured to define the angular spread for an object in an environment (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B, discussing optical scanning apparatus 100 further comprises an adjustable collimator 130 that receives the beams 102 and transmits the received optical beams 102 to a polygon scanner 142). 
As to claim 10, Plotkin teaches a system, comprising: 
an apparatus comprising: 
a waveguide array configured to transmit a plurality of beams in a first plane (FIG. 1A, reference number 120; col. 7, lines 35-86; col. 8, line 14 to col. 9, line 10, note that the microlens array can be regarded as acting as a waveguide array); 
a collimator configured to receive the plurality of beams from the plurality of waveguides waveguide array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B, discussing optical scanning apparatus 100 further comprises an adjustable collimator 130 that receives the beams 102 and transmits the received optical beams 102 to a polygon scanner 142); and 
a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, the second plane different than the first plane (a polygon scanner configured to adjust a direction of the fan in a second plane that is different than the first plane (col. 18, lines 11-31, discussing surfaces of the rotating polygon 142 are mirrored to reflect the optical beams 102 incident on the polygon surfaces. As an angle of incidence of optical beams 102 on the rotating mirrored polygon 142 changes due to the rotation, a reflection angle of the optical beams 102 similarly changes according to the law of reflection. The changing incidence and reflection angles scan the optical beams 102 and also the illumination spots 106 produced by the optical beams 102 across the scanning surface 104 in the in-scan direction; see FIG. 1B, illustrating the beams 102 from the laser emitter 110 are emitted in a vertical plane and the output of the rotating polygon changes the beams to fan in planes from 102a to 102b). 
However, Plotkin does not teach the apparatus being a LIDAR apparatus, and a vehicle controller configured to control operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams (and thus, the system being an autonomous vehicle control system).  Popovich teaches a holographic waveguide LIDAR system containing means for diffracting a scanned laser beam into predefined angular ranges (Abstract, paragraph [0056]), teaches suitability of LIDAR for cars and robot vehicles (paragraph [0004]),  and teaches using waveguides (paragraph [0056], FIG. 8, discussing a LIDAR apparatus wherein the transmitter and receiver components are integrated in one waveguide. The LIDAR 100 comprises a waveguide 101, a pulsed laser 102 emitted a beam 1240, a beam expansion/collimator lens system 103 providing the beam 1241, a beam scanner 104 producing the scanned beam represented by 1242), and therefore suggests the apparatus being a LIDAR apparatus, and a vehicle controller configured to control operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams (and thus, the system being an autonomous vehicle control system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system, comprising: an apparatus comprising: a waveguide array configured to transmit a plurality of beams in a first plane; a collimator configured to receive the plurality of beams from the plurality of waveguides waveguide array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread; and a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, the second plane different than the first plane as taught by Plotkin, in combination with the apparatus being a LIDAR apparatus, and a vehicle controller configured to control operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams (and thus, the system being an autonomous vehicle control system) as suggested by Popovich, since such combination enables collision avoidance for cars and robot vehicles. 
As to claim 11, Plotkin further teaches that the first scanner comprises at least one of a reflective optic, a refractive optic, a galvanometer, a microelectromechanical systems (MEMS) mirror, a voice coil actuated mirror, or a polygon scanner (col. 18, lines 11-31, discussing surfaces of the rotating polygon 142 are mirrored to reflect the optical beams 102 incident on the polygon surfaces). 
As to claim 17, Plotkin teaches a method, comprising: 
transmitting, by a waveguide array, a plurality of beams in a first plane (FIG. 1A, reference number 120; col. 7, lines 35-86; col. 8, line 14 to col. 9, line 10, note that the microlens array can be regarded as acting as a waveguide array); 
outputting, by a collimator, a plurality of collimated beams using the plurality of beams, the plurality of collimated beams defining an angular spread (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B, discussing optical scanning apparatus 100 further comprises an adjustable collimator 130 that receives the beams 102 and transmits the received optical beams 102 to a polygon scanner 142); and 
adjusting, by a first scanner, a direction of the plurality of collimated beams to be in a second plane from the first plane, the second plane different than the first plane (a polygon scanner configured to adjust a direction of the fan in a second plane that is different than the first plane (col. 18, lines 11-31, discussing surfaces of the rotating polygon 142 are mirrored to reflect the optical beams 102 incident on the polygon surfaces. As an angle of incidence of optical beams 102 on the rotating mirrored polygon 142 changes due to the rotation, a reflection angle of the optical beams 102 similarly changes according to the law of reflection. The changing incidence and reflection angles scan the optical beams 102 and also the illumination spots 106 produced by the optical beams 102 across the scanning surface 104 in the in-scan direction; see FIG. 1B, illustrating the beams 102 from the laser emitter 110 are emitted in a vertical plane and the output of the rotating polygon changes the beams to fan in planes from 102a to 102b). 
However, Plotkin does not teach controlling operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams.  Popovich teaches a holographic waveguide LIDAR system containing means for diffracting a scanned laser beam into predefined angular ranges (Abstract, paragraph [0056]), teaches suitability of LIDAR for cars and robot vehicles (paragraph [0004]),  and teaches using waveguides (paragraph [0056], FIG. 8, discussing a LIDAR apparatus wherein the transmitter and receiver components are integrated in one waveguide. The LIDAR 100 comprises a waveguide 101, a pulsed laser 102 emitted a beam 1240, a beam expansion/collimator lens system 103 providing the beam 1241, a beam scanner 104 producing the scanned beam represented by 1242), and therefore suggests controlling operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method, comprising: transmitting, by a waveguide array, a plurality of beams in a first plane; outputting, by a collimator, a plurality of collimated beams using the plurality of beams, the plurality of collimated beams defining an angular spread; and adjusting, by a first scanner, a direction of the plurality of collimated beams to be in a second plane from the first plane, the second plane different than the first plane as taught by Plotkin, in combination with controlling operation of an autonomous vehicle using a range to a target determined using a return signal received responsive to the plurality of collimated beams as suggested by Popovich, since such combination enables collision avoidance for cars and robot vehicles. 

Claims 4, 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, and further in view of Uchiyama (US 6,064,419). 
As to claim 4, Plotkin as modified by Popovich teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach that the first scanner is configured to rotate about an axis of rotation at a constant speed.  Uchiyama teaches a laser scanner (Abstract) and using a rotating polygon having a constant speed of rotation (col. 5, lines 59-60, col. 6, lines 1-5, claim 1, discussing a rotating polygon mirror for deflecting light being rotatable at a predetermined constant speed during a scanning operation, wherein a constant speed of rotation of the polygon enables easier predictive signal timing and control of scanning), and therefore suggests that the first scanner is configured to rotate about an axis of rotation at a constant speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, in combination with that the first scanner is configured to rotate about an axis of rotation at a constant speed as suggested by Uchiyama, since such combination a constant speed of rotation of the polygon enables easier control and liming of the laser scanning. 
As to claim 5, Plotkin as modified by Popovich and Uchiyama teaches the LIDAR apparatus of claim 4 as just discussed above.  However, Plotkin does not teach that the first plane intersects the axis of rotation and the waveguide array is arranged parallel to the axis of rotation.  However, the axis of rotation of the polygon is parallel to the first plane as shown in FIG. 1B. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Plotkin and simply move the polygon such that the axis of rotation lines up with the first plane since rearranging parts of an invention requires only routine skill in the art and would enable creating a linear scanning device to reduce the number of components necessary to steer the light beam in the appropriate direction.
As to claim 14, Plotkin as modified by Popovich teaches the autonomous vehicle control system of claim 10 as discussed above, and teaches rotating the polygon scanner about an axis of rotation (col. 4, lines 58-64, discussing scanning in the in-scan direction may be produced by a rotating mirrored polygon that reflects the optical beam, for example. As the mirrored polygon rotates, an angle of deviation of the reflected optical beam varies to scan the optical beam and to similarly vary a position of a corresponding illumination spot on a scanning surface; see FIG. 1A, illustrating the rotating polygon 140 with a central axis of rotation shown with arrow indicating clockwise rotation).  However, Plotkin does not teach that the first scanner is a polygon scanner configured to rotate about an axis of rotation at a constant speed.  Uchiyama teaches a laser scanner (Abstract) and teaches using a rotating polygon having a constant speed of rotation (col. 5, lines 59-60, col. 6, lines 1-5, claim 1, discussing a rotating polygon mirror for deflecting light being rotatable at a predetermined constant speed during a scanning operation, wherein a constant speed of rotation of the polygon enables easier predictive signal timing and control of scanning), and therefore suggests that the first scanner is a polygon scanner configured to rotate about an axis of rotation at a constant speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the autonomous vehicle control system of claim 10 as taught by Plotkin as modified by Popovich, in combination with the first scanner being a polygon scanner configured to rotate about an axis of rotation at a constant speed as suggested by Uchiyama, since such combination enables easier control and timing of the laser scanning. 
As to claim 20, Plotkin as modified by Popovich teaches the method of claim 17 as discussed above, and teaches rotating the polygon scanner about an axis of rotation (col. 4, lines 58-64, discussing scanning in the in-scan direction may be produced by a rotating mirrored polygon that reflects the optical beam, for example. As the mirrored polygon rotates, an angle of deviation of the reflected optical beam varies to scan the optical beam and to similarly vary a position of a corresponding illumination spot on a scanning surface; see FIG. 1A, illustrating the rotating polygon 140 with a central axis of rotation shown with arrow indicating clockwise rotation).  However, Plotkin does not teach rotating the polygon scanner about an axis of rotation at a constant speed.  Uchiyama teaches a laser scanner (Abstract) and teaches using a rotating polygon having a constant speed of rotation (col. 5, lines 59-60, col. 6, lines 1-5, claim 1, discussing a rotating polygon mirror for deflecting light being rotatable at a predetermined constant speed during a scanning operation, wherein a constant speed of rotation of the polygon enables easier predictive signal timing and control of scanning), and therefore suggests rotating the polygon scanner about an axis of rotation at a constant speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 17 as taught by Plotkin as modified by Popovich, in combination with rotating the polygon scanner about an axis of rotation at a constant speed as suggested by Uchiyama, since such combination enables easier control and timing of the laser scanning. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, and further in view of Heck et al. (US 9,575,341). 
As to claim 6, Plotkin as modified by Popovich teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach that the waveguide array defines a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing.  Heck teaches an array of waveguides in a LIDAR system (abstract, col. 5, lines 13-15) and teaches a first spacing of waveguides in a first region of the waveguide array and a second spacing of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing (col. 5, lines 52-67, discussing the light signal is carried through the array of waveguides along path 232, which is a path from splitter 230 to coupler 250. Coupler 250 allows system 200 to emit the light from the various channels. In one embodiment, path 232 includes right angle bends to route the waveguides to coupler 250. The right angle bends allow the introduction of spacing between the waveguides of the array. The spacing can allow the introduction of phase offsets between the waveguides relative to each other. The phase offsets or phase shifting provides phase differences in the laser signal that enables beam forming and beam steering in the emitted wavefront. In one embodiment, it can be possible to introduce spacing differences [i.e., first and second spacings] in splitter 230, or in some other way in system 200), and therefore suggests that the waveguide array defines a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, in combination with the waveguide array defining a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, the first spacing being greater than the second spacing as suggested by Heck, since such combination allows the introduction of phase offsets between the waveguides relative to each other to provide phase differences in the laser signal that enables beam forming and beam steering in the emitted wavefront. 
As to claim 15, Plotkin as modified by Popovich teaches the autonomous vehicle control system of claim 10 as discussed above.  However, Plotkin does not teach that the waveguide array comprises a plurality of waveguides and defines a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing.  Heck teaches an array of waveguides in a LIDAR system (abstract, col. 5, lines 13-15) and teaches a first spacing of waveguides in a first region of the waveguide array and a second spacing of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing (col. 5, lines 52-67, discussing the light signal is carried through the array of waveguides along path 232, which is a path from splitter 230 to coupler 250. Coupler 250 allows system 200 to emit the light from the various channels. In one embodiment, path 232 includes right angle bends to route the waveguides to coupler 250. The right angle bends allow the introduction of spacing between the waveguides of the array. The spacing can allow the introduction of phase offsets between the waveguides relative to each other. The phase offsets or phase shifting provides phase differences in the laser signal that enables beam forming and beam steering in the emitted wavefront. In one embodiment, it can be possible to introduce spacing differences [i.e., first and second spacings] in splitter 230, or in some other way in system 200), and therefore suggests that the waveguide array comprises a plurality of waveguides and defines a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the autonomous vehicle control system of claim 10 as taught by Plotkin as modified by Popovich, in combination with the waveguide array comprising a plurality of waveguides and defining a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, the first spacing being greater than the second spacing as suggested by Heck, since such combination allows the introduction of phase offsets between the waveguides relative to each other to provide phase differences in the laser signal that enables beam forming and beam steering in the emitted wavefront. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, and further in view of Morarity et al. (US 10,303,044). 
As to claim 7, Plotkin as modified by Popovich teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach that the first scanner is configured to perform a plurality of interleaved outputs by adjusting a direction of the plurality of collimated beams by an incremental angle between at least a first interleaved output of the plurality of interleaved outputs and a second interleaved output of the plurality of interleaved outputs.  Morarity teaches a laser scanning system with interleaved scan lines in raster scanning (col. 1, lines 25-31; col. 11, lines 50-61; col. 13, lines 44-59; col. 15, lines 22-40; col. 16, lines 30-32), and therefore suggests that the first scanner is configured to perform a plurality of interleaved outputs by adjusting a direction of the plurality of collimated beams by an incremental angle between at least a first interleaved output of the plurality of interleaved outputs and a second interleaved output of the plurality of interleaved outputs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, in combination with the first scanner being configured to perform a plurality of interleaved outputs by adjusting a direction of the plurality of collimated beams by an incremental angle between at least a first interleaved output of the plurality of interleaved outputs and a second interleaved output of the plurality of interleaved outputs as suggested by Morarity, since such combination enables correction for scan line offset errors. 

Claims 8, 9, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, and further in view of Danziger (US 2019/0107607). 
As to claim 8, Plotkin as modified by Popovich teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach a second scanner configured to further adjust the direction of the plurality of collimated beams in the second plane such that the first scanner and the second scanner adjust the direction of the fan to be in a third plane from the second plane to perform a step scan.  Danziger teaches a second scanning mirror to perform, with a first scanning mirror, scanning over a two dimensional field of view (paragraph [0044]), and therefore suggests a second scanner configured to further adjust the direction of the plurality of collimated beams in the second plane such that the first scanner and the second scanner adjust the direction of the fan to be in a third plane from the second plane to perform a step scan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, in combination with a second scanner configured to further adjust the direction of the plurality of collimated beams in the second plane such that the first scanner and the second scanner adjust the direction of the fan to be in a third plane from the second plane to perform a step scan as suggested by Danziger, since such combination enables a scan pattern that substantially covers, e.g., a 60 degree by 20 degree field of regard. 
As to claim 9, Plotkin as modified by Popovich and Danziger teaches the LIDAR apparatus of claim 8 as just discussed.  However, Plotkin does not teach that the second scanner is configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan.  Danziger teaches capability for and implementation of, sawtooth scanning (paragraph [0059], final sentence; paragraph [0091]), and therefore suggests that the second scanner is configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 8 as taught by Plotkin as modified by Popovich and Danziger, in combination with the second scanner being configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan as suggested by Danziger, since such combination better enables use of any suitable scan pattern. 
As to claim 12, Plotkin as modified by Popovich teaches the autonomous vehicle control system of claim 10 as discussed above.  However, Plotkin does not teach that the LIDAR system further comprises a second scanner configured to adjust the direction of the plurality of collimated beams in to be in a third plane from the second plane.  Danziger teaches a second scanning mirror to perform, with a first scanning mirror, scanning over a two dimensional field of view (paragraph [0044]), and therefore suggests that the LIDAR system further comprises a second scanner configured to adjust the direction of the plurality of collimated beams in to be in a third plane from the second plane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the autonomous vehicle control system of claim 10 as taught by Plotkin as modified by Popovich, in combination with the LIDAR system further comprising a second scanner configured to adjust the direction of the plurality of collimated beams in to be in a third plane from the second plane as suggested by Danziger, since such combination enables a scan pattern that substantially covers, e.g., a 60 degree by 20 degree field of regard. 
As to claim 13, Plotkin as modified by Popovich and Danziger the autonomous vehicle control system of claim 12 as just discussed.  However, Plotkin does not teach that the second scanner is configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan.  Danziger teaches capability for and implementation of, sawtooth scanning (paragraph [0059], final sentence; paragraph [0091]), and therefore suggests that the second scanner is configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the autonomous vehicle control system of claim 12 as taught by Plotkin as modified by Popovich and Danziger, in combination with the second scanner being configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan as suggested by Danziger, since such combination better enables use of any suitable scan pattern. 
As to claim 18, Plotkin as modified by Popovich teaches the method of claim 17 as discussed above.  However, Plotkin does not teach adjusting, by a second scanner, the direction of the plurality of collimated beams to perform a sawtooth scan.  Danziger teaches capability for and implementation of, sawtooth scanning (paragraph [0059], final sentence; paragraph [0091]), and therefore suggests adjusting, by a second scanner, the direction of the plurality of collimated beams to perform a sawtooth scan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 17 as taught by Plotkin as modified by Popovich, in combination with adjusting, by a second scanner, the direction of the plurality of collimated beams to perform a sawtooth scan as suggested by Danziger, since such combination better enables use of any suitable scan pattern. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, and further in view of Hall (US 7,969,558). 
As to claim 16, Plotkin as modified by Popovich teaches the autonomous vehicle control system of claim 10 as discussed above.  However, Plotkin does not teach that at least one of the scanner or a detector array is configured to receive the return signal.  Hall teaches multiple detector and emitter circuits in a rotating scanner head (FIGS. 9A, 9B; col. 5, line 64 to col. 10, line 3), and therefore suggests that at least one of the scanner or a detector array is configured to receive the return signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the autonomous vehicle control system of claim 10 as taught by Plotkin as modified by Popovich, in combination with at least one of the scanner or a detector array being configured to receive the return signal as suggested by Hall, since such combination enables reduction of crosstalk in the scanner and/or the detector array. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645